Citation Nr: 1537301	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  11-25 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The issue of entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus, type 2 has been raised by the record in a December 2014 statement (VA Form 21-526EZ) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDING OF FACT

The Veteran's service-connected PTSD has been characterized by nightmares, irritability, depressed mood, and mild anxiety, which have resulted in occupational and social impairment and reduced reliability, but not deficiencies in most areas such as work, family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's appeal for a higher rating for PTSD arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under 38 U.S.C.A. § 5103(a).  The Board notes that VA has also complied with the duty to assist the Veteran under 38 U.S.C.A. § 5103A.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.        § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where an appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the Veteran's PTSD.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. 119.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran's PTSD is currently evaluated as 50 percent disabling, which contemplates occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

A September 2010 examination, conducted at the Veterans Health Center in Fresno, California, shows that the Veteran was given Axis I diagnoses of PTSD, major depressive disorder, and alcohol abuse.  He was assigned a Global Assessment of Function (GAF) score of 65, indicating mild to moderate symptoms with some difficulty in social and occupational functioning and impairment marked by occasional decrease in social and work efficiency and intermittent periods of difficulty to perform social and occupational tasks due to symptoms such as: flattened affect, impairment of concentration and focus; some disturbances of mood and motivation, and difficulty maintaining effective work and social relationships.  His prognosis was poor based on his past history and the current examination.  The examiner did not expect the Veteran to improve significantly within the next six to twelve months.  Regarding his ability to carry out employment functions, specifically the effect the Veteran's service-connected disabilities had on his ability to engage in substantially gainful employment (and disregarding age or any other physical disability), the examiner stated that the Veteran was able to function in any occupational setting including general employment settings, sedentary employment, and loosely supervised settings in which little interaction with the public was required.  Also, the Veteran was deemed capable of managing his own financial affairs.  

An October 2011 Fresno "Vet" Center treatment record reflects that the Veteran continued to endorse nightmares on the average of two times per week and as of late, more often.  The Veteran expressed troubles on the job and with obtaining employment.  He was considered to be incapable of managing a setting where he had to interact with others on a daily basis.  He reported that he did not have any hobbies other than working in the yard.  He stated that he did not socialize and never made new friends after Vietnam.  He had old friends that he went to school with but did not call or visit.  He also avoided family gatherings because he had difficulty with crowds.  He continued to endorse symptoms consistent with PTSD, such as intrusive thoughts about Vietnam, nightmares, loss of interest in things he used to enjoy, avoidance of crowds, isolation, and suicidal ideations.  The Veteran reported that did not have current ideations, but that he had them intermittently throughout the years.  He received Axis I diagnoses of PTSD and major depressive disorder.  He was assigned a GAF score of 45.

In January 2012, the Veteran was afforded a VA PTSD DBQ examination.  He presented with depressed mood and congruent affect.  The Veteran endorsed all symptoms that met the criteria for PTSD, but his presentation did not appear congruent to his reported symptoms.  Upon examination, the examiner stated that the Veteran appeared to exaggerate symptoms, such as reported psychotic symptoms of hearing voices and people screaming at the top of their lungs.  He further reported that he had suicidal ideation with no plan or intent and panic attacks but was unable to provide specific examples.  The Veteran did not appear disoriented or to be responding to external or internal stimuli; eye contact was poor.  At the end of the evaluation, the Veteran inquired about his GAF scores and wanted to know if he qualified for an increase in benefits.  The examiner indicated that although the Veteran reported a worsening of symptoms, he did not exhibit illogical speech, near continuous panic attacks or depression that affected his ability to function independently, spatial disorientation, neglect of personal hygiene or an inability to establish and maintain effective relationships.  He met the criteria for depressive disorder not otherwise specified (NOS) and alcohol dependence in sustained partial remission.  The Veteran's PTSD was considered to fall in the moderate range of impairment at the time.  Regarding unemployability, although the Veteran reported that his PTSD symptoms had increased, his clinical presentation did not indicate a worsening of his condition.  The Veteran's PTSD did not render him unable to secure and maintain substantially gainful employment.  Although the Veteran reported he received a poor work evaluation and did not enjoy working with others, the actual reason for his termination was noted to be getting laid off and not having been fired from the company.  The examiner recommended that the Veteran continue to receive group therapy to address his symptoms of PTSD and depression.  Continued monitoring of his psychotropic medication was recommended.  Substance abuse supportive services were highly recommended for the Veteran and his alcohol dependence.  He was diagnosed with PTSD and depressive disorder NOS and assigned a GAF score of 68.

A November 2014 VA Psychiatry Resident Outpatient note shows that the Veteran reported that he was "doing okay."  He continued to endorse nightmares two to three times a week and stated that he recently restarted taking prescription medication that helped somewhat.  He had intermittent reexperiencing symptoms and hypervigilance.  He denied panic attacks.  He had some mild anxiety in large crowds, but no agoraphobia.  He usually slept from about 9 p.m. to 7 a.m. daily and woke up every night around 3 a.m. or 4 a.m. to check the locks on his gate and patrol the perimeter.  He denied depressed mood.  The Veteran was neither suicidal nor homicidal.  He reported that five to six years ago, he took an old gun and taped a bullet to the outside of it and kept it high in his garage.  He reported that he often wondered what may have been going through his head during that time, but did not think it was for a suicide attempt.  He wondered what would have happened if he did use it on himself now that he was in the company of so many grandchildren.  The Veteran stated that he was thankful for his family and grandkids and that they provide meaning for him.  He continued to attend the Veteran's Center often, but wished to have more intensive therapy at the VA. He was also tolerating medication well without any adverse effects.  It was noted that the Veteran stopped drinking alcohol exactly one year ago.  He denied the use of other illicit substances.  The examiner noted that the Veteran was well-groomed.  He was calm and cooperative with good eye contact and no psychomotor abnormalities.  His affect was neutral and mood was congruent.  His thought process was linear and goal-directed with no loosening of associations or flight of ideas.  The Veteran denied suicidal, homicidal, or paranoid ideations and denied auditory or visual hallucinations, as well as, delusions and preoccupying thoughts.  His judgment was good and insight was fair.  He was alert and appropriate to conversation.  Assessment revealed that the Veteran's PTSD symptoms were under moderate control and that he was on a combination of three prescription medications.  The examiner noted the Veteran's denial of any overt symptoms of depression.  Again, he was neither suicidal nor homicidal at that time.  Upon gaining insight into the ill effects that alcohol had on his mental health, the Veteran had been abstinent from alcohol for one year.

In light of the foregoing, the Board concludes that the evidence of record does not show that his overall level of severity more closely approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130.  

In this regard, the Veteran's symptoms during the period on appeal were manifested primarily, by: nightmares, social avoidance, irritability, mild anxiety, intrusive recollections, hypervigilance, and some depressed mood.

The Board finds that these symptoms are similar to many of those contemplated by a 50 percent rating, or the even lower 30% rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, depressed mood, anxiety, and suspiciousness among the types of symptoms associated with a 30 percent rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.

These symptoms, however, are not akin to the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  See id.  Indeed, despite his lack of desire for interpersonal relationships and reports of job stress, the Veteran has maintained an approximately 42-year marriage and stated that he is thankful for his family and grandchildren and that they provide meaning for him.  Similarly, his thinking and judgment have been intact and his mood has oscillated from depressed to "okay."  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has had depressed mood, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran most recently denied depressed mood as reflected in the November 2014 VA treatment record.  The Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50 percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130.  A 50 percent rating since the effective date of service connection adequately compensates the Veteran for that impairment.  

The same holds true for the Veteran's irritability, as reflected in the October 2011 Fresno "Vet" Center treatment record.  The Veteran reported having anger and irritability.  However, the Board finds that the Veteran's symptomatology is not like or similar to impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran has described irritability, the November 2014 VA psychiatrist found the Veteran's behavior to be calm and cooperative with no psychomotor abnormalities.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of irritability and low frustration tolerance is more closely analogous to that contemplated by the 50 percent rating criteria.  Vazquez-Claudio, 713 F.3d at 117.   

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

GAF scores of 45, 60, and 68 were assigned to the Veteran upon examination during the appeal period (e.g. September 2010 examination, October 2011 Fresno "Vet" Center treatment record, and January 2012 VA DBQ examination).  Although the Veteran has been assigned a GAF score of 45, indicating serious impairment and impairment in reality testing or communications or major impairment in several areas, the symptomatology observed upon treatment and examination more appropriately reflects an assignment of a 50 percent disability rating since the effective date of service connection.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV (DSM-IV) at 46-47.  While the Veteran has reported depressed mood, it is not near continuous depression or similar type and degree and he has recently denied having depressed mood.  While the Veteran has reported a lack of desire in establishing and maintaining effective relationships, he has maintained an approximately 42-year marriage with his wife and remains close with his grandchildren.  Likewise, his GAF scores of 60 and 68 reflect some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflect that a person is functioning pretty well, and has some meaningful interpersonal relationships.  Id.  Since the date of service connection, the Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Symptomatology commensurate with a 100 percent evaluation, demonstrating total occupational and social impairment, is also not shown.  

In summary, the Board finds that the symptomatology associated with the Veteran's PTSD more closely approximates the criteria which allows for the assignment of a 50 percent rating.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991); see also supra Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that VA refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. 		 § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. 		 § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as additional social and/or occupational impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Board notes that the Veteran filed a claim for TDIU in April 2011, which was denied, most recently in May 2013.  Further consideration of TDIU is not warranted. 


ORDER

An initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Veteran contends that he has hypertension as a result of herbicide exposure in service.  Alternatively, the Veteran contends that his hypertension is secondary to his service-connected PTSD.  See September 2011 VA Form 9.  The Board notes that the record does not contain an opinion on whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  Accordingly, the Veteran should be afforded an adequate VA examination as to his claim for hypertension, to include as secondary to service-connected PTSD.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the likely etiology of his claimed hypertension.  The entire claims file, to include all electronic files, must be reviewed by the examiner. Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is etiologically related to or had its onset during his period of service.  The examiner must also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to presumed exposure to herbicides.

The examiner must further opine as to whether the Veteran's service-connected PTSD caused or aggravated his hypertension.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed. 

2. After the above development has been completed, readjudicate the issue remaining on appeal.  If the benefit sought remain denied, issue an SSOC and return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 	
	


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


